         Case 1:12-cv-00920-EDK Document 186 Filed 02/24/20 Page 1 of 4



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 STEPHANIE MERCIER,                                )
 AUDRICIA BROOKS,                                  )
 DEBORAH PLAGEMAN,                                 )
 JENNIFER ALLRED,                                  )
 MICHELE GAVIN,                                    )        Case No. 12-920 C
 STEPHEN DOYLE on behalf of                        )
 themselves and all others similarly               )        Judge Elaine D. Kaplan
 situated,                                         )
                                                   )
                                 Plaintiffs,       )
                                                   )
        v.                                         )
                                                   )
 THE UNITED STATES OF AMERICA,                     )
                                                   )
                                 Defendant.        )


                        JOINT MOTION TO AMEND SCHEDULING ORDER

       The parties jointly request the Court modify the current scheduling order (Dkt.#185) as

follows, and in support of their motion state:

       1. The current Scheduling Order sets deadlines of March 1, 2020 for disclosure of

             Plaintiffs’ expert witnesses, April 1, 2020 for disclosure of the government’s experts,

             and June 1, 2020 as the date for completion of merits discovery.

       2. The parties have been engaged in substantial, substantive merits discovery and have

             cooperated in the production and disclosure of relevant data and materials. Technical

             difficulties have resulted in the VA being delayed in its production of a complete set of

             useable data to Plaintiffs within the time frames either set by Rule, or agreed to by the

             parties.
       Case 1:12-cv-00920-EDK Document 186 Filed 02/24/20 Page 2 of 4



      3. Most recently, Plaintiffs received on February 14, 2020 a corrected production of

          approximately 230 class members’ data, following production of data not able to be

          used. As of today, data on approximately 130 class members remains to be produced.

      4. Plaintiffs require the requested data to permit its expert witness to prepare a report

          regarding damages to the class, but cannot finalize and disclose that report absent

          complete data on all class members.

      5. At the request of the VA, the parties have begun discussions as to a possible stipulated

          data set to be used in damages calculation. Plaintiffs will not be able to properly

          evaluate this proposal, complete damages calculation, and produce their expert report

          within the current expert discovery schedule.

      6. The parties jointly seek to modify the Scheduling Order to extend expert witness

          disclosure deadlines to April 1, 2020 for plaintiffs’ experts, May 1, 2020 for the

          government’s experts, and July 1, 2020 for completion of merits discovery.

                                           Respectfully Submitted,


s/ David M. Cook                                    JOSEPH H. HUNT
David M. Cook                                       Assistant Attorney General
COOK & LOGOTHETIS, LLC
30 Garfield Place, Suite 540                        ROBERT E. KIRSCHMAN, JR.
Cincinnati, Ohio 45202                              Director
513.287.6980 – phone
513.721.1178 – fax                                  s/ Reginald T. Blades, Jr.
dcook@econjustice.com                               REGINALD T. BLADES,JR.
Attorney of Record for Plaintiffs/Class             Assistant Director
Counsel




                                                2
       Case 1:12-cv-00920-EDK Document 186 Filed 02/24/20 Page 3 of 4



William Michael Hamilton                 s/P. Davis Oliver
PROVOST UMPHREY LAW FIRM LLP             P. DAVIS OLIVER
4205 Hillsboro Pike, Suite 303           Senior Trial Counsel
Nashville, Tennessee 37215               Commercial Litigation Branch
615.297.1932 – phone                     Civil Division
615.297.1986 – fax                       Department of Justice
mhamilton@provostumphrey.com             P.O. Box 480
Co-Class Counsel for Plaintiffs          Ben Franklin Station
                                         Washington, D.C. 20044
Bennett P. Allen                         Telephone: (202) 353-0516
COOK & LOGOTHETIS, LLC                   Fax: (202) 307-0972
30 Garfield Place, Suite 540             P.Davis.Oliver@usdoj.gov
Cincinnati, Ohio 45202                   Attorney for Defendant
513.287.6987 – phone
513.721.1178 – fax
ballen@econjustice.com
Of Counsel for Plaintiffs

Guy Fisher
PROVOST UMPRHEY LAW FIRM LLP
490 Park Street
Beaumont, Texas 77701
409.203.5030 – phone
409.838.8888 – fax
gfisher@provostumphrey.com
Of Counsel for Plaintiffs

E. Douglas Richards
E. DOUGLAS RICHARDS, PSC
Chevy Chase Plaza
836 Euclid Avenue, Suite 321
Lexington, Kentucky 40502
859.259.4983 – phone
866.249.5128 – fax
edrichards714@yahoo.com
Of Counsel for Plaintiffs

Robert H. Stropp, Jr.
MOONEY, GREEN, SAINDON, MURPHY &
WELCH, P.C.
1920 L. Street, NW, Suite 400
Washington, DC 20036
202.783.0010 – phone
202.783.6088 – fax
rstropp@hotmail.com
Of Counsel for Plaintiffs



                                     3
         Case 1:12-cv-00920-EDK Document 186 Filed 02/24/20 Page 4 of 4



 William H. Narwold
 Motley Rice LLC
 One Corporate Center
 20 Church Street, 17th Floor
 Hartford, CT 06103
 860.882.1676 – phone
 860.882.1682 – fax
 bnarwold@motleyrice.com
 Of Counsel for Plaintiffs

 Mathew P. Jasinski
 Motley Rice LLC
 One Corporate Center
 20 Church Street, 17th Floor
 Hartford, CT 06103
 860.218.2725 – phone
 860.882.1682 – fax
 mjasinski@motleyrice.com
 Of Counsel for Plaintiffs




February 24, 2020

                                CERTIFICATE OF SERVICE

         I hereby certify that on February 24, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to counsel
for all parties.

                                             s/ David M. Cook
                                             David M. Cook




                                                4
